ACCEPTED
                                                                                  03-14-00460-CV
                                                                                         4636271
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                            3/25/2015 12:15:06 PM
                                                                                 JEFFREY D. KYLE
                                                                                           CLERK
                           NO. 03-14-00460-CV

                                                       FILED IN
                                                3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
                 IN   THE THIRD COURT OF APPEALS3/25/2015 12:15:06 PM
                         SAN ANTONIO, TEXAS         JEFFREY D. KYLE
                                                         Clerk



     SANDRA FORD AND THE RUBY AND ANNIE SMITH FAMILY
                      PARTNERSHIP,
                         Appellant

                                    v.
               WILLIAM RUTH JUDGMENT CREDITOR
                           Appel/ee



      On appeal from the 424th District Court, San Saba County, Texas
                              Cause No. 9145


        APPELLEE WILLIAM RUTH JUDGMENT CREDITOR'S
                SUPPLEMENTAL MOTION TO EXTEND
                  TIME TO FILE RESPONSIVE BRIEF

Frederick F. Hoelke
Attorney at Law
State Bar No. 09775600
26545 IH-10 West
Boerne Texas 78006
fredhoelke@aol.com
(210)-444-0999 Telephone
(210)-787-3881 Facsimile
    APPELLEE'S SUPPLEMENTAL MOTION TO EXTEND TIME TO
           RESPOND TO APPELLANTS'S JOINT BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:
          NOW COMES Appellee William Ruth, Judgment Creditor, hereinafter

referred to as "Ruth" and files this Appellee' s motion to Extend Time to Respond

to Appellant's Joint Brief, and in support would respectfully show:


          Appellants filed their Joint Brief on January 23, 2015.


          Appellee filed a motion to extend time on the   9th   day of March, 2015 which

was granted. Appellee's brief is due on the gth of April, 2015.


          Appelle' s responsive brief is substantially completed but cannot be

completed in the time given by this court because of the issues below.


          Appellee requests additional time because of a setting in Tarrant County on

the 26th day of March and unexpected health issues experienced by counsel's

father.


          Appellee requests an additional 30 days to file the responsive brief.


          Robert P. Wilson, Counsel for Appellee, has closed his practice of law and

has gone to work for a firm based in San Antonio, Corpus Christi and Houston and

will no longer be associated with this file. A motion to withdraw, if not already

filed, will be filed forthwith.


                                             2
      The undersigned counsel has taken over the majority of the practice of Mr.

Wilson as of February 9, 2015.


      Counsel also is a joint caregiver to his ailing 93- year-old father which has

required more time lately and therefore requires more time in order respond to the

Joint Brief of the appellants.


      Counsel has had depositions, trial settings, trials and motion practice in

addition to the duties described above which were a part of Mr. Wilson's practice

which have taken a great deal of time in learning the files and the specific issues

related thereto.


      Counsel has a trial scheduled on the 6th of April and another on the 13th day

of April in Bexar County Civil Court as well as personal obligations associated

with family and other community obligations through Easter which precludes him

from addressing this appeal. Counsel believes that the April 6th 2015 trial will be

passed; however, the 13th setting, Jackson Motors v. Pumpco, et al, is a firm

setting. Counsel simply needs more time and is unable to properly address the

issues which are raised by Appellant's Joint Brief.




                                          3
                             Respectfully Submitted,


                             LAW OFFICES OF FREDERICK F. HOELKE


                             By:




                             VERIFICATION

     Before the undersigned authority personally appeared Frederick F. Hoelke
who upon his oath declared:




        Subscribed and sworn before me this -1.S-'~ day of March 2015




                                   ''''''~";11111          LINDA J KILLIAN
                               f-~~
                                 ..·~\ .l.1"<'"'""
                                ~··
                                                             •
                                          ·y·~ Notary Public, State of Texas
                               ;~..         ///         My Commission Expires
                                ,,,:;t,;?1,;;~,,~        December 26, 2016



                                                    4
                         -
 :-~-...-..~·7# ·':..•
,;           -·- ..
                      CERTIFICATE OF CONFERENCE

       I certify that on March 25th, 2015, I contacted the office of Coby D. Smith
and Burt L. Burnett by phone and have attempted in good faith to reach an
agreement about the subject matter of this Motion. Mr. Smith has agreed to an
additional 21 days and Mr. Burnett did not return the call and/or was in trial and
therefore movant assumes that he opposes this motion.




                      CERTIFICATE OF COMPLIANCE

      The undersigned counsel certifies that this document complies with Texas
Rules of Appellate Procedure 9 .4, with a font size of 14 point and footnotes in 12
point with a word count of 664


                      ~~~




                                         5
                        CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document, Appellee William Ruth
Judgment Creditor's Motion for Extension of Time to File a Brief, was served to
those listed below on March 25 , 2015 as follows:

Coby D. Smith                      Via Electronic Mail
Brackett & Elliss, P.C
100 Main Street
Fort Worth, TX 76102-3090
Counsel for The Ruby and Annie Smith Family Partnership

Burt L. Burnett                     Via Electronic Mail
Majd Ghanayem
Burnett Law Firm PLLC
P 0. Box 1521
Abilene, Texas 779604




                                      6